The court properly exercised its discretion when it declined to adjudicate appellant a person in need of supervision, and instead adjudicated him a juvenile delinquent and placed him on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), in light of the underlying incident, which was a serious sex offense against a considerably younger child, as .well as a clinical psychologist’s recommendation. Accordingly, the court properly concluded that appellant was in need of an 18-month period of probation. Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.